Name: 84/293/EEC: Commission Decision of 27 April 1984 amending Decision 83/402/EEC as regards the list of establishments in New Zealand approved for the purpose of importing fresh meat into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: character(0)
 Date Published: 1984-05-30

 Avis juridique important|31984D029384/293/EEC: Commission Decision of 27 April 1984 amending Decision 83/402/EEC as regards the list of establishments in New Zealand approved for the purpose of importing fresh meat into the Community Official Journal L 144 , 30/05/1984 P. 0013 - 0016+++++( 1 ) OJ NO L 302 , 31 . 12 . 1972 , P . 28 . ( 2 ) OJ NO L 59 , 5 . 3 . 1983 , P . 34 . ( 3 ) OJ NO L 233 , 24 . 8 . 1983 , P . 24 . ( 4 ) OJ NO L 64 , 6 . 3 . 1984 , P . 18 . ( 5 ) OJ NO L 108 , 26 . 4 . 1983 , P . 18 . COMMISSION DECISION OF 27 APRIL 1984 AMENDING DECISION 83/402/EEC AS REGARDS THE LIST OF ESTABLISHMENTS IN NEW ZEALAND APPROVED FOR THE PURPOSE OF IMPORTING FRESH MEAT INTO THE COMMUNITY ( 84/293/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 72/462/EEC OF 12 DECEMBER 1972 ON HEALTH AND VETERINARY INSPECTION PROBLEMS UPON IMPORTATION OF BOVINE ANIMALS AND SWINE AND FRESH MEAT FROM THIRD COUNTRIES ( 1 ) , AS LAST AMENDED BY DIRECTIVE 83/91/EEC ( 2 ) , AND IN PARTICULAR ARTICLES 4 ( 1 ) , 16 AND 18 ( 1 ) ( A ) AND ( B ) THEREOF , WHEREAS A LIST OF ESTABLISHMENTS IN NEW ZEALAND , APPROVED FOR THE PURPOSE OF IMPORTING FRESH MEAT INTO THE COMMUNITY , WAS DRAWN UP INITIALLY BY COMMISSION DECISION 83/402/EEC ( 3 ) , AS LAST AMENDED BY DECISION 84/120/EEC ( 4 ) ; WHEREAS A ROUTINE INSPECTION UNDER ARTICLE 5 OF DIRECTIVE 72/462/EEC AND ARTICLE 3 ( 1 ) OF COMMISSION DECISION 83/196/EEC OF 8 APRIL 1983 CONCERNING ON-THE-SPOT INSPECTIONS TO BE CARRIED OUT IN RESPECT OF THE IMPORTATION OF BOVINE ANIMALS AND SWINE AND FRESH MEAT FROM NON-MEMBER COUNTRIES ( 5 ) HAS REVEALED THAT THE LEVEL OF HYGIENE OF CERTAIN ESTABLISHMENTS HAS ALTERED SINCE THE LAST INSPECTION ; WHEREAS , CONSEQUENTLY , IT IS ADVISABLE TO INSCRIBE OR MAINTAIN CERTAIN OF THOSE ESTABLISHMENTS ON THE SAID LIST ; WHEREAS THE LIST OF ESTABLISHMENTS SHOULD THEREFORE BE AMENDED ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING VETERINARY COMMITTEE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE ANNEX TO DECISION 83/402/EEC IS HEREBY REPLACED BY THE ANNEX TO THIS DECISION . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 27 APRIL 1984 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION ANNEX LIST OF ESTABLISHMENTS ESTABLISHMENT NO * ESTABLISHMENT * ADDRESS I . BOVINE MEAT A . SLAUGHTERHOUSES AND CUTTING PREMISES ME 8 * GISBORNE REFRIGERATING CO . LTD * GISBORNE ME 9 * T . H . WALKER AND SONS LTD * HAWERA ME 10 * NELSON'S ( NZ ) LTD * HASTINGS ME 14 * WAITAKI-NZ REFRIGERATING LTD * CHRISTCHURCH ME 15 * THE CANTERBURY FROZEN MEAT CO . LTD * BELFAST ME 18 * WAITAKI-NZ REFRIGERATING LTD * PUKEURI ME 19 * WAITAKI-NZ REFRIGERATING LTD * DUNEDIN ME 21 * SOUTHLAND FROZEN MEAT LTD * MATAURA ME 22 * SOUTHLAND FROZEN MEAT LTD * MAKAREWA ME 23 * AUCKLAND FARMERS FREEZING CO-OP LTD * HOROTIU ME 24 * HELLABY SHORTLAND LTD * OTAHUHU ME 26 * WAITAKI-NZ REFRIGERATING LTD * BALCLUTHA ME 29 * THE HAWKES BAY FARMER'S MEAT CO . LTD * WHAKATU ME 34 * THE CANTERBURY FROZEN MEAT CO . LTD * PAREORA ME 35 * WESTFIELD FREEZING CO . LTD * AUCKLAND ME 39 * WAITAKI-NZ REFRIGERATING LTD * WANGANUI ME 40 * WAITAKI-NZ REFRIGERATING LTD * NELSON ME 42 * WAITAKI-NZ REFRIGERATING LTD * WAIROA ME 47 * AUCKLAND FARMERS FREEZING CO-OP LTD * MOEREWA ME 50 * ALLIANCE FREEZING CO . ( SOUTHLAND ) LTD * INVERCARGILL ME 51 * HELLABY NORTHLAND LTD * WHANGAREI ME 55 * AOTEAROA MEATS LTD * CAMBRIDGE ME 56 * AUCKLAND FARMERS FREEZING CO-OP LTD , RANGIURU * TE PUKE ME 62 * DUNEDIN MASTER BUTCHERS ASSOCIATION * DUNEDIN ME 63 * FARMERS MEAT EXPORT LTD * WHANGAREI ME 65 * ADVANCED MEAT LTD * GISBORNE ME 66 * PHOENIX MEAT CO . LTD , KOKIRI * GREYMOUTH ME 69 * ASHLEY MEAT EXPORT LTD * CHRISTCHURCH B . SLAUGHTERHOUSES ME 2 * BORTHWICKS CWS LTD * NEW PLYMOUTH ME 52 * PACIFIC FREEZING ( NZ ) LTD * HASTINGS ME 57 * R . AND W . HELLABY LTD * TAUMARUNUI C . CUTTING PREMISES MPH 50 * CROWN MEATS LTD * FEILDING MPH 52 * DAWN MEAT ( NZ ) LTD * HASTINGS MPH 53 * W . RICHMOND LTD * HASTINGS MPH 56 * W . RICHMOND LTD * HASTINGS MPH 63 * PRIMEX MEATS LTD * WELLINGTON MPH 64 * R . AND W . HELLABY LTD * PAERATA MPH 67 * MELVILLE DEVELOPMENTS LTD * PAPAKURA MPH 69 * DAWN MEAT ( NZ ) LTD * HASTINGS ME 70 * RIVERLANDS MEAT LTD * BLENHEIM MPH 71 * PROGRESSIVE MEATS LTD * HASTINGS MPH 72 * KELLAX FOODS LTD * AUCKLAND II . SHEEPMEAT AND GOATMEAT A . SLAUGHTERHOUSES AND CUTTING PREMISES ME 1 * BORTHWICKS CWS LTD * MASTERTON ME 2 * BORTHWICKS CWS LTD * NEW PLYMOUTH ME 6 * BORTHWICKS CWS LTD * LONGBURN ME 8 * GISBORNE REFRIGERATING CO . LTD * GISBORNE ME 10 * NELSON'S ( NZ ) LTD * HASTINGS ME 14 * WAITAKI-NZ REFRIGERATING LTD * CHRISTCHURCH ME 17 * WAITAKI-NZ REFRIGERATING LTD * TIMARU ME 18 * WAITAKI-NZ REFRIGERATING LTD * PUKEURI ME 19 * WAITAKI-NZ REFRIGERATING LTD * DUNEDIN ME 20 * OCEAN BEACH FREEZING CO . LTD * OCEAN BEACH ME 21 * SOUTHLAND FROZEN MEAT LTD * MATAURA ME 22 * SOUTHLAND FROZEN MEAT LTD * MAKAREWA ME 23 * AUCKLAND FARMERS FREEZING CO-OP LTD * HOROTIU ME 24 * HELLABY SHORTLAND LTD * OTAHUHU ME 26 * WAITAKI-NZ REFRIGERATING LTD * BALCLUTHA ME 29 * THE HAWKES BAY FARMER'S MEAT CO . LTD * WHAKATU ME 34 * THE CANTERBURY FROZEN MEAT CO . LTD * PAREORA ME 37 * CANTERBURY FROZEN MEAT CO . ( CANTERBURY ) LTD * BELFAST ME 39 * WAITAKI-NZ REFRIGERATING LTD * WANGANUI ME 40 * WAITAKI-NZ REFRIGERATING LTD * NELSON ME 42 * WAITAKI-NZ REFRIGERATING LTD * WAIROA ME 47 * AUCKLAND FARMERS FREEZING CO-OP LTD * MOEREWA ME 50 * ALLIANCE FREEZING CO . ( SOUTHLAND ) LTD * INVERCARGILL ME 55 * AOTEAROA MEATS LTD * CAMBRIDGE ME 56 * AUCKLAND FARMERS FREEZING CO-OP LTD , RANGIURU * TE PUKE ME 58 * HAWKES BAY FARMERS' MEAT CO . LTD * TAKAPAU ME 60 * PACIFIC FREEZING NZ LTD * DANNEVIRKE ME 62 * DUNEDIN MASTER BUTCHERS ASSOCIATION * DUNEDIN ME 64 * WAITAKI-NZ REFRIGERATING LTD * MARLBOROUGH ME 65 * ADVANCED MEAT LTD * GISBORNE ME 69 * ASHLEY MEAT EXPORT LTD * CHRISTCHURCH B . SLAUGHTERHOUSES ME 16 * THE CANTERBURY FROZEN MEAT CO . LTD * ASHBURTON ME 41 * NCF KAIAPOI LTD * KAIAPOI ME 57 * HELLABY KING COUNTRY LTD * TAUMARUNUI ME 61 * NZ PRIMARY PROCESSORS LTD * MAMAKU C . CUTTING PREMISES ME 9 * T . H . WALKER AND SONS LTD * HAWERA ME 35 * WESTFIELD FREEZING CO . LTD * AUCKLAND MPH 39 * DEFIANCE PROCESSORS LTD * DUNEDIN MPH 42 * FRESHA PRODUCTS LTD * NEW PLYMOUTH MPH 45 * CANTERBURY FROZEN MEAT CO . LTD * HAREWOOD MPH 50 * CROWN MEATS LTD * FEILDING MPH 52 * DAWN MEAT ( NZ ) LTD * HASTINGS MPH 53 * W . RICHMOND LTD * HASTINGS MPH 54 * ASHLEY MEAT EXPORT LTD * CHRISTCHURCH MPH 56 * W . RICHMOND LTD * HASTINGS MPH 57 * NZ PRIMARY PROCESSORS LTD * MT . MAUNGANUI MPH 63 * PRIMEX MEATS LTD * WELLINGTON MPH 64 * R . AND W . HELLABY LTD * PAERATA MPH 67 * MELVILLE DEVELOPMENTS LTD * PAPAKURA MPH 69 * DAWN MEAT ( NZ ) LTD * HASTINGS ME 70 * RIVERLANDS MEAT LTD * BLENHEIM MPH 71 * PROGRESSIVE MEATS LTD * HASTINGS MPH 72 * KELLAX FOODS LTD * AUCKLAND PH 10 * CANTERBURY VENISON LTD * ASHBURTON III . COLD STORES S 2 * AUCKLAND FARMERS FREEZING CO-OP LTD * WHANGAREI S 9 * SOUTHLAND COOL STORES * BLUFF S 10 * OTAGO DAIRY PRODUCERS COOL STORAGE LTD * DUNEDIN S 11 * POLARCOLD STORES ( SOUTH ISLAND ) LTD * TIMARU S 17 * COOL HIRE STORAGE LTD * DUNEDIN S 25 * DAWN MEAT ( NZ ) LTD * HASTINGS S 28 * COOL STORES ( NZ ) LTD * AUCKLAND S 30 * N . O . PIERSON LTD * CHRISTCHURCH S 31 * PACIFIC COLD STORAGE CO . LTD * MT . MAUNGANUI S 32 * TARANAKI CO-OPERATIVE COOLSTORE LTD * NEW PLYMOUTH S 33 * CHRISTCHURCH AIRPORT AUTHORITY * HAREWOOD S 34 * COOLPAK PREBBLETON LTD , PREBBLETON * CHRISTCHURCH S 35 * NELSON COLD STORAGE CO-OP * NELSON S 36 * COLD STORAGE ( BAY OF PLENTY ) LTD * TE PUKE S 38 * AUCKLAND COOL STORES * PARNELL S 39 * CHRISTCHURCH COOL STORES LTD * CHRISTCHURCH S 40 * SOUTHLAND HARBOUR BOARD * BLUFF S 41 * ELJAYS ICE BOX * FEILDING S 42 * WELLINGTON COLD STORAGE CO . * TAWA S 45 * WAIRARAPA COLD STORAGE * GREYTOWN S 47 * POLARCOLD STORES ( SOUTH ISLAND ) LTD * CHRISTCHURCH S 49 * CHILL AIR LTD * AUCKLAND INTERNATIONAL AIRPORT S 51 * GISBORNE COLD STORAGE LTD * GISBORNE S 53 * OTAKI COLD STORE * OTAKI S 55 * AIRPORT COLD STORAGE LTD * WELLINGTON S 57 * AIR NEW ZEALAND * AUCKLAND AIRPORT S 58 * COOL AND COLD STORAGE ASSOCIATES LTD * TE PUKE S 59 * RICHMOND COOL STORES ( 1963 ) LTD , MANCHESTER STREET * HASTINGS S 60 * EXPORT COOL STORAGE * MT . MAUNGANUI S 61 * COOLPAK COOL STORES LTD * TIMARU S 62 * INDUSTRIAL PARK COOLSTORES LTD * AUCKLAND S 63 * MOGAL COOLSTORES LTD * CHRISTCHURCH AIRPORT S 64 * LEP INTERNATIONAL * CHRISTCHURCH AIRPORT S 66 * MOGAL COOLSTORES LTD * AUCKLAND AIRPORT S 68 * FREEZERFLOW , MT . WELLINGTON * AUCKLAND S 70 * FREEZER STORES HAWKES BAY LTD * HASTINGS S 72 * MOTUEKA COLD STORAGE LTD * MOTUEKA S 73 * LEP INTERNATIONAL , MANGERE * AUCKLAND S 75 * AMALTAL COOLSTORES AND EXPORTERS LTD * NELSON S 84 * POLARCOLD STORAGE LTD * DUNEDIN S 85 * UNITED COLD STORAGE ( HB ) LTD * HASTINGS S 86 * TAI-TAPU DAIRY CO . LTD * CHRISTCHURCH S 87 * HOMEBUSH BERRYFRUITS * MASTERTON S 88 * HAWKES BAY EXPORT COLD STORES LTD * NAPIER S 89 * R . AND W . HELLABY LTD * MT . WELLINGTON S 90 * WAITAKI-NZ REFRIGERATING LTD * BLENHEIM S 91 * SOUTHLAND FROZEN MEAT LTD * MATAURA S 92 * FOOD FREEZING PARTNERSHIP * HAVELOCK NORTH S 93 * AIR NEW ZEALAND * CHRISTCHURCH S 94 * WESTMERE FREEZERS * WANGANUI S 96 * TOWNSEND AND PAUL LTD * NAPIER S 97 * J . WATTIE CANNERIES LTD * GISBORNE S 100 * MASTERTON COLD STORAGE * MASTERTON S 104 * JAY TWO COLDSTORE * GISBORNE